Case 2:20-cv-01490-PSG-RAO Document 1 Filed 02/14/20 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Orlando Garcia,                           Case No.

12                Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
14      Young Ho Suh, in individual and           Act; Unruh Civil Rights Act
        representative capacity as trustee of
15      The Young Ho Suh Family Trust;
        Kun Rai Suh, in individual and
16      representative capacity as trustee of
        The Young Ho Suh Family Trust;
17      NYLA Pollo, Inc., a California
        Corporation; and Does 1-10,
18
                  Defendants.
19
20
            Plaintiff Orlando Garcia complains of Young Ho Suh, in individual and
21
      representative capacity as trustee of The Young Ho Suh Family Trust; Kun Rai
22    Suh, in individual and representative capacity as trustee of The Young Ho Suh
23
      Family Trust; NYLA Pollo, Inc., a California Corporation; and Does 1-10
24
      (“Defendants”), and alleges as follows:
25
26
27      PARTIES:

28      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a


                                             1

      Complaint
Case 2:20-cv-01490-PSG-RAO Document 1 Filed 02/14/20 Page 2 of 7 Page ID #:2




 1    level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
 2    dexterity issues. He uses a wheelchair for mobility.
 3      2. Defendants Young Ho Suh and Kun Rai Suh, in individual and
 4    representative capacity as trustee of The Young Ho Suh Family Trust, owned
 5    the real property located at or about 11190 Atlantic Avenue, Lynwood,
 6    California, in January 2020.
 7      3. Defendants Young Ho Suh and Kun Rai Suh, in individual and
 8    representative capacity as trustee of The Young Ho Suh Family Trust, own the
 9    real property located at or about 11190 Atlantic Avenue, Lynwood, California,
10    currently.
11      4. Defendant NYLA Pollo, Inc. owned Pepe’s Pollo located at or about
12    11190 Atlantic Avenue, Lynwood, California, in January 2020.
13      5. Defendant NYLA Pollo, Inc. owns Pepe’s Pollo (“Restaurant”) located
14    at or about 11190 Atlantic Avenue, Lynwood, California, currently.
15      6. Plaintiff does not know the true names of Defendants, their business
16    capacities, their ownership connection to the property and business, or their
17    relative responsibilities in causing the access violations herein complained of,
18    and alleges a joint venture and common enterprise by all such Defendants.
19    Plaintiff is informed and believes that each of the Defendants herein,
20    including Does 1 through 10, inclusive, is responsible in some capacity for the
21    events herein alleged, or is a necessary party for obtaining appropriate relief.
22    Plaintiff will seek leave to amend when the true names, capacities,
23    connections, and responsibilities of the Defendants and Does 1 through 10,
24    inclusive, are ascertained.
25
26      JURISDICTION & VENUE:
27      7. The Court has subject matter jurisdiction over the action pursuant to 28
28    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                             2

      Complaint
Case 2:20-cv-01490-PSG-RAO Document 1 Filed 02/14/20 Page 3 of 7 Page ID #:3




 1    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 2      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 3    of action, arising from the same nucleus of operative facts and arising out of
 4    the same transactions, is also brought under California’s Unruh Civil Rights
 5    Act, which act expressly incorporates the Americans with Disabilities Act.
 6      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 7    founded on the fact that the real property which is the subject of this action is
 8    located in this district and that Plaintiff's cause of action arose in this district.
 9
10      FACTUAL ALLEGATIONS:
11      10. Plaintiff went to the Restaurant in January 2020 with the intention to
12    avail himself of its goods, motivated in part to determine if the defendants
13    comply with the disability access laws.
14      11. The Restaurant is facility open to the public, a place of public
15    accommodation, and a business establishment.
16      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17    to provide wheelchair accessible dining surfaces in conformance with the ADA
18    Standards as it relates to wheelchair users like the plaintiff.
19      13. On information and belief, the defendants currently fail to provide
20    wheelchair accessible dining surfaces.
21      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
22    provide wheelchair accessible sales counters in conformance with the ADA
23    Standards as it relates to wheelchair users like the plaintiff.
24      15. On information and belief, the defendants currently fail to provide
25    wheelchair accessible sales counters.
26      16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
27    personally encountered these barriers.
28      17. As a wheelchair user, the plaintiff benefits from and is entitled to use


                                                3

      Complaint
Case 2:20-cv-01490-PSG-RAO Document 1 Filed 02/14/20 Page 4 of 7 Page ID #:4




 1    wheelchair accessible dining surfaces and sales counters. By failing to provide
 2    accessible facilities, the defendants denied the plaintiff full and equal access.
 3      18. The failure to provide accessible facilities created difficulty and
 4    discomfort for the Plaintiff.
 5      19. The defendants have failed to maintain in working and useable
 6    conditions those features required to provide ready access to persons with
 7    disabilities.
 8      20. The barriers identified above are easily removed without much
 9    difficulty or expense. They are the types of barriers identified by the
10    Department of Justice as presumably readily achievable to remove and, in fact,
11    these barriers are readily achievable to remove. Moreover, there are numerous
12    alternative accommodations that could be made to provide a greater level of
13    access if complete removal were not achievable.
14      21. Plaintiff will return to the Restaurant to avail himself of its goods and to
15    determine compliance with the disability access laws once it is represented to
16    him that the Restaurant and its facilities are accessible. Plaintiff is currently
17    deterred from doing so because of his knowledge of the existing barriers and
18    his uncertainty about the existence of yet other barriers on the site. If the
19    barriers are not removed, the plaintiff will face unlawful and discriminatory
20    barriers again.
21      22. Given the obvious and blatant nature of the barriers and violations
22    alleged herein, the plaintiff alleges, on information and belief, that there are
23    other violations and barriers on the site that relate to his disability. Plaintiff will
24    amend the complaint, to provide proper notice regarding the scope of this
25    lawsuit, once he conducts a site inspection. However, please be on notice that
26    the plaintiff seeks to have all barriers related to his disability remedied. See
27    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
28    encounters one barrier at a site, he can sue to have all barriers that relate to his


                                                4

      Complaint
Case 2:20-cv-01490-PSG-RAO Document 1 Filed 02/14/20 Page 5 of 7 Page ID #:5




 1    disability removed regardless of whether he personally encountered them).
 2
 3    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 4    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 5    Defendants.) (42 U.S.C. section 12101, et seq.)
 6      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 7    again herein, the allegations contained in all prior paragraphs of this
 8    complaint.
 9      24. Under the ADA, it is an act of discrimination to fail to ensure that the
10    privileges, advantages, accommodations, facilities, goods and services of any
11    place of public accommodation is offered on a full and equal basis by anyone
12    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
13    § 12182(a). Discrimination is defined, inter alia, as follows:
14             a. A failure to make reasonable modifications in policies, practices,
15                 or procedures, when such modifications are necessary to afford
16                 goods,    services,    facilities,   privileges,    advantages,   or
17                 accommodations to individuals with disabilities, unless the
18                 accommodation would work a fundamental alteration of those
19                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20             b. A failure to remove architectural barriers where such removal is
21                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                 defined by reference to the ADA Standards.
23             c. A failure to make alterations in such a manner that, to the
24                 maximum extent feasible, the altered portions of the facility are
25                 readily accessible to and usable by individuals with disabilities,
26                 including individuals who use wheelchairs or to ensure that, to the
27                 maximum extent feasible, the path of travel to the altered area and
28                 the bathrooms, telephones, and drinking fountains serving the


                                              5

      Complaint
Case 2:20-cv-01490-PSG-RAO Document 1 Filed 02/14/20 Page 6 of 7 Page ID #:6




 1                 altered area, are readily accessible to and usable by individuals
 2                 with disabilities. 42 U.S.C. § 12183(a)(2).
 3      25. When a business provides facilities such as dining surfaces, it must
 4    provide accessible dining surfaces.
 5      26. Here, accessible dining surfaces have not been provided.
 6      27. When a business provides facilities such as sales or transaction counters,
 7    it must provide accessible sales or transaction counters.
 8      28. Here, accessible sales or transaction counters have not been provided.
 9      29. The Safe Harbor provisions of the 2010 Standards are not applicable
10    here because the conditions challenged in this lawsuit do not comply with the
11    1991 Standards.
12      30. A public accommodation must maintain in operable working condition
13    those features of its facilities and equipment that are required to be readily
14    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15      31. Here, the failure to ensure that the accessible facilities were available
16    and ready to be used by the plaintiff is a violation of the law.
17
18    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20    Code § 51-53.)
21      32. Plaintiff repleads and incorporates by reference, as if fully set forth
22    again herein, the allegations contained in all prior paragraphs of this
23    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24    that persons with disabilities are entitled to full and equal accommodations,
25    advantages, facilities, privileges, or services in all business establishment of
26    every kind whatsoever within the jurisdiction of the State of California. Cal.
27    Civ. Code §51(b).
28      33. The Unruh Act provides that a violation of the ADA is a violation of the


                                              6

      Complaint
Case 2:20-cv-01490-PSG-RAO Document 1 Filed 02/14/20 Page 7 of 7 Page ID #:7




 1    Unruh Act. Cal. Civ. Code, § 51(f).
 2       34. Defendants’ acts and omissions, as herein alleged, have violated the
 3    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 4    rights to full and equal use of the accommodations, advantages, facilities,
 5    privileges, or services offered.
 6       35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 7    discomfort or embarrassment for the plaintiff, the defendants are also each
 8    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 9    (c).)
10
11              PRAYER:
12              Wherefore, Plaintiff prays that this Court award damages and provide
13    relief as follows:
14            1. For injunctive relief, compelling Defendants to comply with the
15    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16    plaintiff is not invoking section 55 of the California Civil Code and is not
17    seeking injunctive relief under the Disabled Persons Act at all.
18            2. Damages under the Unruh Civil Rights Act, which provides for actual
19    damages and a statutory minimum of $4,000 for each offense.
20            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
      Dated: February 10, 2020             CENTER FOR DISABILITY ACCESS
23
24
                                           By:
25
26                                         ______________________________

27                                                Russell Handy, Esq.
                                                  Attorney for plaintiff
28


                                                 7

      Complaint
